 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW THUESEN
   KURT A. DIDIER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           Case No.: 2:20-CR-00223-KJM
12
                  Plaintiff,                             STIPULATION FOR THE PREJUDGMENT
13                             v.                        DEPOSIT OF FUNDS INTO THE COURT’S
                                                         DEPOSIT FUND; AND ORDER THEREON
14   JONAS JARUT,
15                Defendant.
16

17

18          Plaintiff United States of America and defendant Jonas Jarut (Jarut), through their authorized

19 representatives (the Parties), hereby seek an order authorizing Jarut to deposit $27,500 into the Court’s

20 Deposit Fund pending the outcome of this criminal prosecution.

21          The Parties stipulate as follows:

22          1.      The Information in this case charges Jarut with one count of conspiracy to transport

23 stolen property interstate, in violation of 18 U.S.C. § 371 (Count One). ECF No. 1.

24          2.      The Parties signed a plea agreement in which Jarut agreed to waive indictment and plead

25 guilty to Count One of the Information. ECF No. 10, at 2. He also agreed to pay a $100 special

26 assessment and $209,057 in restitution. Id. at 3. The plea agreement states the Parties may argue for, or

27 against, the imposition of a fine. Id.

28 STIPULATION FOR THE
     PREJUDGMENT DEPOSIT
     OF FUNDS; AND ORDER
 1          3.     Jarut’s change of plea hearing was held on December 14, 2020. ECF No. 7. The Court

 2 accepted his guilty plea to Count One of the Information, adjudged him guilty, and set a June 14, 2021

 3 sentencing date. Id.

 4          4.     Jarut is prepared to pay the $100 special assessment and $27,500 towards the criminal

 5 monetary penalties to be ordered in the judgment within seven (7) days of the Court’s order approving

 6 this stipulation. He intends to make additional prejudgment payments as his financial condition allows.

 7          5.     Based on the foregoing, the Parties agree the Court should enter an order directing:

 8                 A.     Jarut to pay $27,500 to the Clerk of Court within seven days following the filing

 9 of the order approving this stipulation according to the payment instructions stated in the accompanying

10 order; and

11                 B.     The Clerk of Court to deposit Jarut’s payment into the Court’s Deposit Fund

12 along with any additional payments he makes and to apply those funds to all criminal monetary penalties

13 the Court orders at sentencing.

14                                                      Respectfully submitted,

15 FOR THE UNITED STATES:                               PHILLIP A. TALBERT
                                                        Acting United States Attorney
16

17 Dated: May 5, 2021
                                                 By:    /s/ Kurt A. Didier
18                                                      MATTHEW THUESEN
                                                        KURT A. DIDIER
19                                                      Assistant United States Attorneys
20 FOR DEFENDANT JONAS JARUT:

21

22 Dated: May 5, 2021                            By:     /s/Jonas Jarut (by KHW w/permission)
23                                                      JONAS JARUT, an individual

24
     APPROVED AS TO FORM AND CONTENT:
25

26
     Dated: May 5, 2021                          By:    /s/ Kenneth Wine
27                                                      KENNETH H. WINE, ESQ.
                                                        Attorney for Defendant
28

                                                        2
 1                                                 ORDER

 2          The Court, having reviewed the court files and the Parties’ Stipulation for the Prejudgment

 3 Deposit of Funds into the Court’s Deposit Fund (the Stipulation), and good cause appearing therefrom,

 4 hereby APPROVES the Stipulation. Accordingly, IT IS ORDERED that:

 5          1.     Defendant Jonas Jarut (Jarut) shall pay $27,500.00 to the Clerk of Court within seven (7)

 6 days following the filing of this order.

 7          2.     Jarut shall make his payment payable to the “Clerk of the Court” at the Office of the
 8 Clerk, United States District Court, Eastern District of California, 501 I Street, Suite 4-200, Sacramento,

 9 California 95814. He shall also state the docket number (Case No.: 2:20-cr-00223-KJM) on the

10 payment instrument and, if he desires a payment receipt, shall include a self-addressed, stamped

11 envelope with the payment.

12          3.     The Clerk of Court shall deposit Jarut’s prejudgment payment and any additional
13 payments he makes into the Court’s Deposit Fund (the Fund).

14          4.     Jarut’s prejudgment payment(s) shall remain in the Fund pending adjudication of this
15 case. Upon sentencing, the Clerk of Court shall apply the payment(s) towards the criminal monetary

16 penalties ordered in the judgment.

17          IT IS SO ORDERED.
18

19 Dated: May 6, 2021.

20

21

22

23

24

25

26

27

28

                                                         3
